DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson (Fig. 1) in view of Franca-Neto (Fig. 1).
Regarding claim 1, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain impedance values for the first impedance circuit and second impedance circuit of the RF range signals, since they are based on the routine experimentation to obtain the optimum operating parameters. The remainder of the claim 1 rejection is exactly same as the previous office action dated 1/7/21.
Regarding claim 2, exactly same as the previous office action dated 1/7/21.
Regarding claim 5, exactly same as the previous office action dated 1/7/21.
Regarding claim 7, exactly same as the previous office action dated 1/7/21.
Regarding claim 8, exactly same as the previous office action dated 1/7/21.
Regarding claim 10, exactly same as the previous office action dated 1/7/21.
Regarding claim 11, exactly same as the previous office action dated 1/7/21.
Regarding claim 12, exactly same as the previous office action dated 1/7/21.

Regarding claim 15, exactly same as the previous office action dated 1/7/21.
Regarding claim 16, exactly same as the previous office action dated 1/7/21.
Regarding claim 18, exactly same as the previous office action dated 1/7/21.
Regarding claim 19, exactly same as the previous office action dated 1/7/21.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843